REINHARD, Judge,
dissenting.
I respectfully dissent.
My view on the approach to cases such as this is stated in my dissent in Stewart v. State, 771 S.W.2d 886, 888 (Mo.App.1989). As an appellate court, we can and should go directly to the issue of prejudice. Id. (citing Strickland v. Washington, 466 U.S. 668, 700, 104 S.Ct. 2052, 2071, 80 L.Ed.2d 674 (1984); O’Neal v. State, 766 S.W.2d 91 (Mo. banc 1989); and Sanders v. State 738 S.W.2d 856 (Mo. banc 1987)). In a case such as this, an evidentiary hearing is of marginal or no use in helping us make that determination.
In fact, I believe this to be a stronger case for resolution based on lack of prejudice than was Stewart. This is due to the fact that here, unlike in Stewart, movant made a written statement wherein he confessed to the crime. See Richardson v. State, 719 S.W.2d 912, 915-16 (Mo.App.1986). Without reciting all the evidence presented in movant’s trial, suffice it to say the state made a strong case. See State v. Chambers, 744 S.W.2d 818, 819 (Mo.App.1988). After reviewing the entire record I would conclude movant has failed to satisfy his burden of showing that absent counsel’s alleged errors the fact finder would have had a reasonable doubt respecting guilt.
The majority implicitly agrees with this conclusion as to movant’s claim regarding the failure to object to Saitz’ reference to movant being “brought in on an unrelated charge.” However, the majority concludes that this testimony, coupled with Saitz’ testimony about his conversation with mov-ant’s grandmother, entitles movant to an evidentiary hearing. The majority seems to adopt a per se rule requiring an evidentiary hearing before an ineffectiveness claim is resolved based on trial strategy. I believe this view is inconsistent with that expressed by Judge Maus in Thomas v. State, 761 S.W.2d 246, 250 (Mo.App.1988), wherein he stated: “[T]he record, considered as a whole, may demonstrate that an alleged dereliction was in fact a part of trial strategy. In that event, an evidentia-ry hearing is not necessary.” Further*119more, I believe a forthright appraisal of the record of movant’s trial compels the conclusion that counsel’s strategy was to use the purportedly objectionable testimony to discredit Saitz and imply that movant’s confession was coerced. I therefore agree with the motion court that counsel was not ineffective for failing to object to this testimony.
Movant has failed to satisfy his burden of showing prejudice as to either of his claims. Moreover, the motion court’s trial strategy determination is clearly supported by the record. I would therefore affirm the trial court’s judgment.